AMENDED JUDGMENT
Aquilino, Judge:
The court, pursuant to Slip Op. 91-112,15 CIT 632, 780 F.Supp. 1389 (1991), having entered judgment in favor of the plaintiff, affirming the results of a second remand to the International Trade Administration, U.S. Department of Commerce filed June 28,1991 and ordering that the finding of dumping published sub nom. Clear Plate and Float Glass From Japan, 36 Fed.Reg. 9,009 (May 18,1971), be reinstated in accordance with law; and the intervenor-defendants and the defendant having appealed from the judgment to the U.S. Court of Appeals for the Federal Circuit per Nos. 92-1192 and 92-1196; and an order having apparently entered on or about July 31, 1992 under the guise of that court’s Rule of Practice 47.8 and to the effect that the plaintiff-appellee was “no longer interested in maintaining the dumping order” or in the relief sought by this litigation; and said order having thus granted a motion by the appellant intervenor-defendants to vacate this court’s judgment and remand for dismissal of the complaint; and this court having first been informed, unofficially and indirectly, on Sep*830tember 21,1992 of the aforesaid order and contemporaneous mandate; Now, therefore, in compliance with that mandate, it is
Ordered, adjudged and decreed that the complaint in the above-en-captioned case be, and it now hereby is, dismissed.